Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-12, 16, 17, 19, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (WO 2019/127011 A1), hereinafter Zhao.  (Applicant’s submitted prior art).
Regarding claim 1, Zhao (Figures 2-1 and 2-2) (Figures reproduced below) teaches a base station antenna, wherein the base station antenna comprises: a reflector 103 and a radome support 101 mounted on the reflector, wherein the reflector comprises a body portion and a bent portion, the bent portion including at least a first section that is connected to and bent relative to the body portion of the reflector, wherein one or more arrays of radiating elements (not shown and implicitly disclosed) are mounted on or above the body portion of the reflector, wherein the radome support includes a support portion (Figure 2-1) for supporting the radome and a mating portion (Figure 2-1) for mating with the reflector, wherein a first support limiting portion (insert tab or protrusion, Figure 2-2) is provided on the mating portion of the radome 


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support portion)][AltContent: textbox (Bent portion)][AltContent: textbox (Body portion)][AltContent: textbox (Reflector)]


[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    376
    506
    media_image1.png
    Greyscale



[AltContent: textbox (Mating portion)]

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second reflector limiting portion)][AltContent: textbox (Second support limiting portion)]
[AltContent: arrow][AltContent: textbox (Bent portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    271
    408
    media_image2.png
    Greyscale

[AltContent: textbox (First reflector limiting portion)][AltContent: textbox (First support limiting portion)]

Regarding claim 2, as applied to claim 1, Zhao (Figure 2-2) (shown above) teaches that the first support limiting portion is configured as a first protrusion on the mating portion, the first reflector limiting portion is configured as a first groove in the body portion of the reflector, and the first protrusion is configured to be snapped into the first groove, the first groove limiting at least the position of the radome support in the width direction H.
Regarding claim 3, as applied to claim 2, Zhao (Figure 2-2) teaches that the first reflector limiting portion and the first support limiting portion mate with each other to limit at least the position of the radome support in the width direction H and a length direction V.

Regarding claim 5, as applied to claim 1, Zhao (Figure 2-2) (shown above) teaches that a second support limiting portion is provided on the mating portion of the radome support, and correspondingly a second reflector limiting portion is provided on the bent portion of the reflector.
Regarding claim 6, as applied to claim 5, Zhao (Figure 2-2) teaches that the second reflector limiting portion mating with the second support limiting portion limits at least the position of the radome support in a forward-backward direction F.
Regarding claim 7, as applied to claim 6, Zhao (Figure 2-2) teaches that the second reflector limiting portion is provided on the first section of the bent portion.
Regarding claim 8, as applied to claim 6, Zhao (Figure 2-2) teaches that the second support limiting portion is configured as a second protrusion on the mating portion, the second reflector limiting portion is configured as a second groove in the bent portion, and the second protrusion is configured to be snapped into the second groove, the second groove capable of limiting at least the position of the radome support in the forward-backward direction F.
Regarding claim 9, as applied to claim 1, Zhao (Figure 3) teaches an interference elastic portion 301 is further provided on the mating portion of the radome support.
Regarding claim 10, as applied to claim 9, Zhao (Figures 3 and 6-8) teaches that the interference elastic portion 301 abuts against the bent portion of the reflector.

Regarding claim 12, as applied to claim 9, Zhao (Figure 3) teaches that the interference elastic portion 301 is integrally formed on the mating portion of the radome support.
Regarding claim 16, as applied to claim 1, Zhao (para [0047]) teaches that the base station antenna includes a plurality of radome supports, which are spaced apart from one another in a length direction V.
Regarding claim 17, as applied to claim 1, Zhao (Figure 1) teaches that the radome support spans from a first side to an opposite second side of the reflector in the width direction H.
Regarding claim 19, as applied to claim 1, Zhao (Figures 2-1 and 2-2) teaches that the first section is bent relative to the body portion of the reflector at an angle ranging from 85 to 95 degrees.
Regarding claim 21, as applied to claim 1, Zhao (Figures 2-1 and 2-2) teaches that the first section is bent downward or upward relative to the body portion of the reflector.
Regarding claim 25, as applied to claim 1, Zhao (Figure 2-1) teaches that the radome support is configured as an arc-shaped support.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
Regarding claim 14, Zhao teaches the claimed invention except explicitly mention that the radome support is constructed as an injection-molded part.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the radome support as an injection-molded part in order to save on materials cost while maintaining sufficient support.
Regarding claim 15, Zhao teaches the claimed invention except explicitly mention that the interference elastic portion is provided with a friction reinforcing structure on a surface thereof.  It would have been an obvious matter of design choice to configure the interference .
5.	Claim 13, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Bisiules et al (US 2018/0337443 A1), hereinafter Bisiules.  (Applicant’s submitted prior art).
Regarding claim 13, Zhao teaches the claimed invention except explicitly mention that the interference elastic portion is configured as a hollow portion on the mating portion of the radome support.
Bisiules (Figures 6A and 6D) teaches a radome support having an interference elastic portion configured as a hollow portion on a mating portion of the radome support.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the interference elastic portion of Zhao to have a configuration of hollow portion on the mating portion of the radome support, as taught by Bisiules, doing so would save material in the manufacturing process while maintaining sufficient support.
Regarding claim 18, Zhao teaches the claimed invention except explicitly mention that the bent portion further includes a second section connected to the first section and a third section connected to the second section, the second section being bent relative to the first section, and the third section being bent relative to the second section.
Bisiules (Figures 6A-6C) teaches a base station antenna comprising a reflector having a body portion 732 and a bent portion 742, wherein the bent portion further includes a second section connected to the first section and a third section connected to the second section, the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the reflector bent portion of Zhao with a second section connected to the first section and a third section connected to the second section, the second section being bent relative to the first section, and the third section being bent relative to the second section, as taught by Bisiules, doing so would provide the reflector with added stability.
Regarding claim 20, as applied to claim 18, Bisiules (Figures 6A-6C) teaches in that the second section is bent relative to the first section at an angle ranging from 85 to 95 degrees, and the third section is bent relative to the second section at an angle ranging from 85 to 95 degrees.
Regarding claim 22, as applied to claim 18, Bisiules (Figures 6A-6C) teaches that the second section is bent leftward or rightward with respect to the first section, and the third section is bent upward or downward with respect to the second section.

Allowable Subject Matter
6.	Claims 23, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  


Regarding claim 24, Zhao fails to further that a phase shifting network and/or a feed network is mounted on the third section of the bent portion.
Regarding claim 26, Zhao teaches the claimed invention wherein the support portion of the radome support is provided therein with an opening.  However, there is no strong motivation to mount a parasitic element for the radiating element within the opening of the support portion.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moon et al (US 8,199,063) discloses a base station antenna having a reflector with bend edges.
Gottl et al (US 2004/0201543) discloses a base station antenna having a plurality of spaced apart radome supports. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845